Citation Nr: 0434211	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-01 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for low back disability.

Entitlement to service connection for bilateral ankle 
weakness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.

In October 2004, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.

The Board notes that at the videoconference hearing the 
veteran raised a new claim for service connection for pes 
cavus.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.

2.  Chronic disability of the veteran's low back was not 
present in service, degenerative changes of the veteran's low 
back were not manifested within one year of the veteran's 
discharge from service, and the current disability of the 
veteran's low back is not etiologically related to his active 
military service.

3.  Bilateral ankle weakness is not etiologically related to 
active military service.




CONCLUSIONS OF LAW

1.  Low back disability was not incurred or aggravated 
during active service, and the incurrence or aggravation of 
arthritis of the low back during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Bilateral ankle weakness was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case 
and a letter dated in March 2002, the veteran has been 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Although VA did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence or information that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  As discussed in 
detail below, the Board has determined that although the 
opinion expressed by the VA examiner in June 2002 is 
inconsistent with the record, another VA examination is not 
needed.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist provisions of the VCAA 
and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that the veteran was 
provided with a VCAA letter prior to the initial adjudication 
of these claims.  In addition, when indicated, the veteran 
was provided additional information by the RO.  In the 
Board's opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The veteran's service entrance examination report is negative 
for back disability or bilateral ankle weakness, but it notes 
that the veteran had non-disabling pes cavus.  According to a 
July 8, 1966, service medical record, the veteran was seen 
for pains in his sides and back with activity.  No diagnosis 
was made.  A service medical record from July 15, 1966, notes 
that the veteran was seen for back and shoulder pains.  No 
diagnosis was made.  A July 18, 1966, service medical record 
notes right-sided pains, which were not felt to be 
significant organic disease.  A July 20, 1966, service 
medical record notes that support bandages were put on both 
feet.  A July 22, 1966, service medical record notes, 
"bilateral weak ankles, Gelocasts on ankles."  According to a 
July 26, 1966, service medical record, the veteran was seen 
for a sore ankle.  He was given a rubbing compound and an ace 
bandage.  

An August 17, 1966, service medical record notes that the 
veteran was given tape to wrap his ankles.  A September 8, 
1966, service medical record notes the veteran's complaints 
of pain in his ankles.  X-rays taken on September 9, 1966, 
were normal.  A September 19, 1966, service medical record 
notes pain in both tibia, as well tenderness in the post-
medial portion of the lower third of the legs.  The 
impression was stress fracture of the tibia.  

A March 1967 service medical record notes the veteran's 
complaint of sharp pain on his right side, which was noted to 
be related to a long history of right lower-quadrant pain.  
This pain was noted to be more pronounced while lifting heavy 
objects.  No diagnosis was made.  The separation examination 
report is negative for evidence of back disability or ankle 
weakness.

The veteran filed the instant claims in March 2002.  Along 
with the claim form, the veteran submitted a statement 
indicating that his low back pain and bilateral weak ankles 
were noted at the time of induction.  He further stated that 
he should not have been inducted and that his existing 
physical problems worsened during active duty.

A March 2002 progress note from the VA Medical Center in 
Newington, Connecticut, notes that the veteran gave a 2-year 
history of low back pain.  The physical examination disclosed 
slight paraspinal/spinal tenderness around L4-5 and scoliosis 
of the spine.  X-ray studies revealed moderate osteoarthritic 
disease of the lumbar spine, especially along the right side 
of the lumbar spine extending from L3-4 through L5-S1.

According to the report of a June 2002 VA examination, the 
examiner "reviewed the [veteran's] medical record prior to 
examination," but the examiner only specifically noted review 
of the discharge examination report.  The report notes that 
the veteran complained of chronic pain in the lower back with 
radicular pain down the right leg, which he described as 
shooting pain.  He also complained of bilateral ankle 
weakness both currently and prior to service.  The veteran 
stated that his back pain started in basic training.  
Physical examination revealed moderate pes cavus deformity of 
the feet, tenderness in the lumbosacral portion of the 
erector spinalis muscles, tenderness in the posterior calf 
muscles (right more than left), some limitation of ankle 
weakness as well as mild weakness in the inversion and 
eversion of both ankles.  Tendon reflexes were normal and 
sensation was intact to pinprick test in the lower 
extremities.  The assessment was significant osteoarthritis 
in the lumbar spine with scoliosis, moderate pes cavus, 
posterior tibial tendonitis with chronic calf strain due to 
pes cavus, right sciatica due to chronic lower back condition 
with disc space narrowing, and mild ankle weakness and mild 
loss of ankle eversion range of motion due to pain.  The 
examiner then gave the following opinion:

"The patient had pes cavus deformity 
prior to joining military service with 
mild weakness in the ankle as he claimed 
and described.  I believe his pes cavus 
deformity led to chronic lower back 
strain which he has now. . . .  I believe 
his low back pain also started during the 
military service.  It is at least as 
likely as not that his current back 
condition is a result of his chronic 
congenital pes cavus deformity with 
aggravation during the hard military 
training overloading his back. . . ."

In a statement submitted along with the veteran's notice of 
disagreement, the veteran stated that his separation 
examination consisted only of a few questions and no physical 
examination.  Specifically, he stated that neither his back 
nor his feet were examined.

In November 2002, the veteran submitted a letter from the 
veteran's primary care physician.  In that letter, the 
physician stated that the veteran believes that his back pain 
started in military service and that he did not have a back 
condition prior to entering service.

At the October 2004 videoconference hearing, the veteran 
stated that he had back trouble and ankle weakness prior to 
entering service.  He further stated that he told the 
recruiter before he entered service that he had back and 
ankle trouble but the recruiter didn't care and just 
disregarded the information.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

I.  Low Back Disability

The veteran has claimed entitlement to service connection for 
a low back disability.  On some occasions he has stated that 
the onset of the low back disability was prior to service and 
on other occasions he has stated that he did not have a low 
back disability prior to service.   

Service medical records show that the veteran was seen for 
complaints of back and shoulder pain as early as July 1966 
but do not show that he sustained an injury of the back at 
that time.  Specifically, there is no record whatsoever of 
any complaints in service of low back pain or injury.  The 
veteran's separation examination report does not note any 
injury to or disability of the back.  

The veteran's complaints of back and shoulder pain in service 
were not treated or diagnosed and none of the examiners 
identified the pathology causing the back pain.  Importantly, 
none of the medical evidence relates specifically to the 
veteran's low back.  In any event, the clinical evaluation of 
the veteran's back at that time was negative.  The Board 
notes that pain alone without an underlying disorder is not a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Thus, service medical records do not establish the presence 
of chronic disability of the veteran's low back. 

The post-service medical evidence initially documents the 
presence of a back disability in 2002, when the veteran was 
seen at the VA Medical Center in Newington, Connecticut.  The 
history provided for clinical purposes at that time was of a 
2-year history of back pain.  VA medical records from March 
2002 show that the veteran was found to have moderate 
osteoarthritic disease of the lumbar spine.  

Furthermore, the veteran has not provided a consistent 
medical history concerning the onset of his low back pain.  
Initially, he stated that he had back problems prior to 
service.  Then the VA medical records indicate that in March 
2002 the veteran only had a two-year history of low back 
pain.  Later, the veteran told the June 2002 VA examination 
examiner that his back pain began in basic training.  
According to a November 2002 letter from the veteran's 
primary care physician, the veteran reported that he did not 
have a back condition prior to service.  Finally, at the 
videoconference hearing, he stated that he did have back 
problems prior to service.

While the Board recognizes that the VA examiner provided a 
nexus opinion linking the current low back disability with 
military service, this opinion was based partly upon the 
veteran's own statement that his back problems began in 
service, and it was not based upon a thorough review of all 
of the medical evidence in the claims file, namely the March 
2002 VA progress note which notes only a two-year history of 
low back pain.  In the Board's opinion, the history provided 
by the veteran for clinical purposes in March 2002 is more 
reliable than that provided for compensation purposes on 
other occasions.  The Board has determined that the medical 
evidence of record is adequate to decide the veteran's claim 
because all pertinent, available treatment records have been 
obtained and they demonstrate that the veteran had no chronic 
low back disability in service and that he did not develop a 
chronic low back disability until many years following his 
discharge from service.  The Board has determined that 
another VA examination is not warranted because any medical 
opinion linking the veteran's current low back disability to 
service would necessarily be based on history the Board has 
determined to be unreliable.

Accordingly, service connection is not warranted for low back 
disability.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  

II.  Bilateral Ankle Weakness

The veteran claims that he is entitled to service connection 
for bilateral ankle weakness because it was aggravated during 
active service.

Service medical records do not note that the veteran was 
afflicted with bilateral ankle weakness prior to service.  
Service medical records do note that the veteran was seen for 
complaints of sore ankles and bilateral ankle weakness on 
three occasions over a six-day period in July 1966 and on two 
occasions in the months of August and September 1966.  On 
these occasions, either rubbing compound, bandages, ice or 
Gelocasts were provided.  X-rays taken in September 1966 were 
normal.  Service medical records do not show that any 
disorder of either ankle was diagnosed.  In addition, the 
report of the separation examination shows that no evidence 
of ankle weakness was found.

There is no post-service medical evidence of any treatment 
for the veteran's ankles.  In addition, although the examiner 
who conducted the June 2002 VA examination noted that the 
veteran had mild ankle weakness and mild loss of ankle 
eversion range of motion due to pain, he did not state or 
even suggest that this was related to or aggravated by the 
veteran's active military service.  In fact, there is no 
evidence in the record linking the current bilateral ankle 
weakness with the veteran's active military service.

The evidence of a nexus between the veteran's current 
bilateral ankle weakness and his military service is limited 
to the veteran's own statements.  This is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of competent evidence of a relationship 
between the veteran's current bilateral ankle weakness and 
his period of active duty, service connection for bilateral 
ankle weakness must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  




ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for bilateral ankle 
weakness is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



